Appeal by the defendant from a judgment of the Supreme Court, Queens County (Goldstein, J.), rendered April 25, 1994, convicting him of burglary in the first degree, robbery in the first degree, criminal possession of a weapon in the second degree (2 counts), and *299criminal possession of a weapon in the third degree (2 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A defendant has a right to be present at sidebar conferences with prospective jurors which explore their backgrounds and their ability to weigh the evidence objectively (see, People v Antommarchi, 80 NY2d 247). Here, the defendant knowingly, voluntarily, and intelligently waived his right to be present prior to the commencement of the voir dire (see, People v Smallwood, 225 AD2d 713).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, Rosenblatt and Miller, JJ., concur.